Title: To George Washington from Thomas Parker, 9 October 1799
From: Parker, Thomas
To: Washington, George



Sir,
Charles Town Berkley 9th of October 1799

I had the honor to Receive your letter of the 28th Ultimo on Saturday last accompanied by one from Genl Hamilton.
I fortunately met with Colo. Lear at this place yesterday morning & with him Carefully examined the different Situations in the Vicinity of the arsenal at Harper’s ferry. After the most mature deliberations I have with the intire Concurrence of Colo. Lear Given a Dicided preference to the Banks of the Shanandoah, Just Above Its Confluence with the potowmack for Two of the Regiments; and about a mile above & Immediately on a Canal which Supplies a Saw Mill for the other.
Those Situations are in my Opinion Rather too Confined But there is no other in the neighbourhood so Convenient for water & for wood—The Situations are Dry & I am Informed perfectly Healthy they are Both on Ground Belonging to the publick.
we Shall be obliged to have Recource to Ground on the Top of the Hill About Half a mile Distant from our Camp for our field parade.
As Timber for the purpose of making Slabs is verry Scarce in the neighbourhood I have Requested Mr [John] Mackie Superintendant of the public works to procure from The neighbouring saw mills as many Slabs as he Can for the purpose of Covering our Huts.
It woud be pleasing to me to Receive orders to move to my winter Quarters as early as possable.
Colo. Lear who will deliver you this Letter & who has been extreamly attentive & serviceable to me in this Business will be able to Give you any further Information that you may Require. with

the Highest Esteem & Respect I have the honor to be Sir your Obdt Servt

Thomas Parker


If you shoud be pleased to Give me any further orders I will thank you to direct to me at Winchester.

